ORDER
PER CURIAM.
Ahmad Adisa (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant raises four points on appeal. In his first three points, Movant argues the motion court erred in denying his motion for post-conviction relief because defense counsel was ineffective for failing to request a continuance due to the State’s last minute endorsement of a key witness, to request a mistrial or recall a witness when the State’s rebuttal witness said the State had “the wrong man,” and to call alibi witnesses who would have testified Movant was at the laundromat the night of the murder. In his fourth point, Movant argues the motion court erred in denying his motion for post-conviction relief because the State knowingly presented the false testimony of a witness in order to secure Movant’s conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).